

114 HRES 829 IH: Expressing support for completion of President Obama’s Export Control Reform Initiative, which will fundamentally reform the United States export control system and enhance United States national security.
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 829IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Peterson (for himself and Mr. Marino) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for completion of President Obama’s Export Control Reform Initiative, which will
			 fundamentally reform the United States export control system and enhance
			 United States national security.
	
 Whereas the United States export control system is highly flawed and limits the competitiveness of American businesses in the global marketplace;
 Whereas the United States export control system currently is enforced by multiple overlapping agencies utilizing separate and often redundant information technology systems;
 Whereas President Obama undertook an interagency review of the United States export control system in 2009 with the goal of doubling United States exports within 5 years;
 Whereas review of the Bureau of Industry and Security’s Commerce Control List and the Directorate of Defense Trade Controls’ United States Munitions List is part of phase one of President Obama’s Export Control Reform Initiative;
 Whereas 18 of the 21 categories on the United States Munitions List have begun the transition from the Department of State’s Directorate of Defense Trade Controls to the Department of Commerce’s Bureau of Industry and Security’s Commerce Control List;
 Whereas the remaining 3 categories still remain under regulation by the Department of State’s Directorate of Defense Trade Controls with no indication of movement since 2013;
 Whereas the remaining 3 categories represent an opportunity to increase United States competition in a rapidly increasing global marketplace and grow United States exports without impacting national security; and
 Whereas American manufacturers face a competitive disadvantage, which limits the ability of manufacturers to grow their businesses here at home: Now, therefore, be it
	
 That the House of Representatives— (1)supports President Obama’s Export Control Reform Initiative;
 (2)recognizes the economic burden imposed on those United States Munitions List categories that remain unnecessarily regulated by the Department of State’s Directorate of Defense Trade Controls; and
 (3)encourages publication of proposed rules to shift the remaining United States Munitions List categories to the Department of Commerce’s Bureau of Industry and Security’s Commerce Control List by the end of 2016.
			